DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 1/12/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2:
	It is not clear what structure is implied by the die “comprising address bits.”  According to Applicant’s disclosure, address bits are described as data structures in a data stream (see e.g. paragraph 84 of the written disclosure).
Regarding claim 7:
	This claim requires the inclusion of a memory configuration register that is configured such that it is written to when a stored bit value in the configuration register is high.  Examiner notes that the underlying disclosure presents both a configuration register 1316 and a memory configuration register 1318. Assuming, then, that the claimed “memory configuration register” is different from the claimed “configuration register,” there is no antecedent basis for the claimed term “configuration register.”

Claim Objections
Claim 1 is objected to because of the following informalities:  please change the claim term “a data block” on line 3 of the claim, to “data blocks” to correct a minor antecedent basis issue found later in the claim (i.e. line 4 requires “data blocks”).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Bakker et al. (US 2018/0050537 A1).
Regarding claim 1:
	Bakker et al. disclose a die for a printhead comprising:
	a plurality of fluidic actuator arrays (PG(L) and PG(R): Figs. 2, 4)
	data blocks (of buffers 194) associated with each of the plurality of fluidic actuator arrays (paragraph 40 & Fig. 5); and
	an interface comprising a data pad and a clock pad (such an interface is inherent to the input of print data and MCLK: paragraphs 27, 39),
wherein the data blocks are configured so that a data bit value present at the data pad is loaded into a first data block corresponding to a first fluidic actuator array on a rising clock edge (for right-hand primitive group PG(R) on the rising edge of clock MCLK: paragraph 40) and loaded into a second data block corresponding to a second fluidic actuator array on a falling clock edge (for left-hand primitive group PG(L) on the falling edge of clock MCLK: paragraph 40).
Regarding claim 2 (as best understood):
	Bakker et al. disclose all the limitations of claim 1, and also that address bits (“address data”) are used to select which fluidic actuator in a fluidic actuator array is to be fired (paragraph 17).
Regarding claim 3:
	Bakker et al. disclose all the limitations of claim 3, and also that the interface comprises a fire pad (inherent to input of a fire pulse on fire patch 196: paragraph 34 & Fig. 5), wherein a fire bit value at the fire pad enables a fluidic actuator in a fluidic actuator array (paragraphs 34-38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al. (US 2018/0050537 A1).
Regarding claim 4:
	Bakker et al. disclose all the limitations of claim 1, but does not expressly disclose the configuration of the data buffers.
However, Examiner takes Official Notice that such data buffers commonly include shift registers and latch circuits, so as to enable receipt and holding of incoming serial print data.
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include shift registers as the data blocks and their corresponding latches as the plurality of memory bits that share an address with a data block for the first fluidic array.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al. (US 2018/0050537 A1) in view of Ge et al. (US 2014/0320558 A1).
Regarding claim 5:
	Bakker et al. disclose all the limitations of claim 1, but does not expressly disclose a mode pad.
However, Ge et al. disclose a printhead die configuration that provides includes memory cells that take up less real estate and addressing time (paragraph 10) by including an interface having a mode pad (of select line 206), wherein a mode bit value at the mode pad controls a memory access mode (paragraphs 15-17 & Fig. 3).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Bakker et al.’s die to include a mode pad, such as that taught by Ge et al.
Regarding claim 6:
	Bakker et al.’s modified die comprises all the limitations of claim 5, and Ge et al. also disclose the inclusion of a configuration register (EPROM cell 308) that is written to when the mode bit value is high (“if the select data is logic ‘1’”: paragraph 22).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al. (US 2018/0050537 A1) in view of Childers et al. (US 2003/0184618 A1).
Regarding claim 8:
	Bakker et al. disclose all the limitations of claim 1, and also that the first fluidic actuator array is disposed along a first side of a fluid feed slot (160: Fig. 4) and the second fluidic actuator array is disposed along a second side of the fluid feed slot (Fig. 4).
	However, Bakker et al. do not expressly disclose that the use of a plurality of fluid feed holes, or that the second fluidic actuator array is disposed so that each fluidic actuator is positioned to print between a pair of fluidic actuators in the first fluidic actuator array.
However, Childers et al. disclose a printhead die configuration that enables inexpensive fabrication of a large array (paragraph 7) by disposing a first fluidic actuator array (e.g. left-side of drop generators: Figs. 4A, 5) disposed on along a first side of a plurality of fluid feed holes (ink feed holes 420/520), and a second fluidic actuator array (e.g. right-side of drop generators: Figs. 4A, 5) is positioned along a second side of the plurality of fluid feed holes (Figs. 4A, 5), wherein the second fluidic actuator array is disposed so that each fluidic actuator is positioned to print between a pair of fluidic actuators in the first fluidic actuator array (Figs. 4A, 5-6).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to configure Bakker et al.’s fluidic actuators in the manner taught by Childers et al., so as to enable an inexpensively fabricated large array.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al. (US 2018/0050537 A1) in view of Oikawa et al. (US 2009/0315945 A1).
Regarding claim 9:
	Bakker et al. disclose all the limitations of claim 1, but do not expressly disclose that the fluidic actuator arrays comprise larger/smaller fluidic actuators.
	However, Oikawa et al. disclose a printhead die configuration that is able to provide acceptable printing even while ejecting fine ink droplets of about 1 pl (paragraph 106) by providing a first fluidic actuator array (601) that comprises a plurality of larger fluidic actuators (Fig. 12) and a second fluidic actuator array (602) that comprises a plurality of smaller fluidic actuators (Fig. 12), wherein a larger fluidic actuator is disposed between a pair of smaller fluidic actuators in the second fluidic actuator array (paragraph 104 & Fig. 12).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize the die configuration taught by Oikawa et al. in Bakker et al.’s die.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853